Exhibit 10.1
 
FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
April 22, 2016, among ALERE INC., a Delaware corporation (the “Borrower”), each
of the Guarantors (as defined in the Credit Agreement referred to below) party
hereto, the Lenders (as defined in the Credit Agreement referred to below) party
hereto, GOLDMAN SACHS BANK USA, as the B Term Loan Administrative Agent (as
defined in the Credit Agreement referred to below), and HEALTHCARE FINANCIAL
SOLUTIONS, LLC, as the Pro Rata Administrative Agent (as defined in the Credit
Agreement referred to below), is made with reference to that certain Credit
Agreement, dated as of June 18, 2015 (as amended, modified or supplemented
through, but not including, the date hereof, the “Credit Agreement”), by and
among the Borrower, the Lenders, the Administrative Agents (as defined in the
Credit Agreement referred to below) and the other parties thereto.  Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Credit
Agreement.


W I T N E S S E T H:


WHEREAS, the Borrower, the Administrative Agents and each Lender party hereto
desire to amend the Credit Agreement and to waive certain Defaults thereunder,
in each case as provided herein;


NOW, THEREFORE, it is agreed:


I.                    Amendments and Modifications to Credit Agreement.


1.            Section 1.1 of the Credit Agreement is hereby amended by adding to
the end of the definition of “Applicable Margin” the following sentence:


“In the event that the date of delivery of the Specified Financial Statements is
extended to a date that is July 1, 2016 or later in accordance with this
Agreement, each of the interest rate margins set forth above in this definition
shall be increased by 0.25% for the period from July 1, 2016 to, but not
including, the Financial Statement Delivery Date.”

 
2.            Section 1.1 of the Credit Agreement is hereby amended by inserting
in the appropriate alphabetical order the following new definitions:


“First Amendment Consenting Lender” means any Lender that has delivered to its
Applicable Administrative Agent (or its counsel) an executed counterpart of the
First Amendment on or prior to 4:00 p.m., New York City time, on April 21, 2016.


“Existing 2018 Senior Notes Trustee Notice” has the meaning specified in Section
6.1(b).
 

--------------------------------------------------------------------------------

 
“Extension Fee” means, in respect of any First Amendment Consenting Lender, an
amount payable in Dollars equal to 0.125% of the sum of (I) the aggregate
principal amount of such Lender’s outstanding Term Loans on the First Amendment
Effective Date and (II) the amount of such Lender’s Revolving Credit Commitment
on the First Amendment Effective Date (it being understood and agreed that, to
the extent any such First Amendment Consenting Lender has assigned all or a
portion of its outstanding Term Loans and/or Revolving Credit Commitment after
the First Amendment Effective Date, the Applicable Administrative Agent shall,
notwithstanding anything to the contrary in the Applicable Assignment, still pay
the full amount of such Extension Fee to such assigning Lender and, to the
extent that all or any portion of any such Extension Fee is to be shared with
any assignee of such assigning Lender, such arrangement shall be separately set
forth in the applicable Assignment and such payment shall be made directly by
such assigning Lender to such assignee Lender).


“Financial Statement Delivery Date” means the date on which the Borrower shall
have delivered all Specified Financial Statements then due to be delivered under
this Agreement.


“First Amendment” means the First Amendment dated, as of April 22, 2016, to this
Agreement.


“First Amendment Effective Date” means April 22, 2016.


“Notes Waiver” has the meaning specified in Section 6.1(b).


“Specified Audited Financial Statements” has the meaning specified in Section
6.1(b).


“Specified Financial Statements” means the Specified Audited Financial
Statements and the Specified Unaudited Financial Statements.


“Specified Unaudited Financial Statements” has the meaning specified in Section
6.1(a).




2

--------------------------------------------------------------------------------

3.            Section 6.1(a) of the Credit Agreement is hereby amended by
replacing the “.” at the end thereof with the following proviso:


“ ; provided, however, with respect to the Fiscal Quarter ended March 31, 2016,
the foregoing quarterly financial statements (such quarterly financial
statements for the Fiscal Quarter ended March 31, 2016 being herein referred to
as the “Specified Unaudited Financial Statements”) do not have to be delivered
by the Borrower to the Administrative Agents until the earliest of (i) June 30,
2016, (ii) to the extent that the trustee for any of the Existing 2018 Senior
Notes, the Existing 2020 Subordinated Notes and/or the New 2023 Subordinated
Notes has delivered a notice to the Borrower in accordance with the Existing
2018 Senior Notes Indenture, the Existing 2020 Subordinated Notes Indenture
and/or the New 2023 Subordinated Notes Indenture (as applicable), in any such
case, relating to the Borrower’s failure to timely deliver the Specified
Unaudited Financial Statements pursuant to the terms of any such indenture, the
date that is seven days prior to the date that any default would become an event
of default under the Existing 2018 Senior Notes Indenture, the Existing 2020
Subordinated Notes Indenture and/or the New 2023 Subordinated Notes Indenture as
a result of the Borrower’s failure to timely deliver such Specified Unaudited
Financial Statements unless the requisite percentage of holders of the Existing
2018 Senior Notes, the Existing 2020 Subordinated Notes and/or the New 2023
Subordinated Notes, as applicable, have consented in writing to an extension for
the delivery by the Borrower of such Specified Unaudited Financial Statements
pursuant to the terms of the applicable indentures until no earlier than July 7,
2016 and have waived any default or event of default that has arisen from such
Specified Unaudited Financial Statements not being timely delivered in
accordance with the terms of the applicable indentures, (iii) the date that is
10 Business Days after the Borrower’s delivery to the Administrative Agents
pursuant to Section 6.1(b) of the Specified Audited Financial Statements and
(iv) the occurrence of any Event of Default unless such Event of Default occurs
on or prior to May 15, 2016 ; and, provided further, however, if (x) the
Borrower shall have paid to the Administrative Agents on or prior to June 30,
2016, for the benefit of each First Amendment Consenting Lender, the amount of
each such Lender’s Extension Fee (which fee shall not be required to be paid
more than once under Sections 6.1(a) and 6.1(b)) and (y) to the extent that the
trustee for any of the Existing 2018 Senior Notes, the Existing 2020
Subordinated Notes and/or the New 2023 Subordinated Notes has delivered a notice
to the Borrower in accordance with the Existing 2018 Senior Notes Indenture, the
Existing 2020 Subordinated Notes Indenture and/or the New 2023 Subordinated
Notes Indenture (as applicable), the requisite percentage of holders of such
outstanding Existing 2018 Senior Notes, Existing 2020 Subordinated Notes and/or
New 2023 Subordinated Notes, as applicable, have consented in writing to an
extension for the delivery of such Specified Unaudited Financial Statements
pursuant to the applicable indenture governing the respective notes until no
earlier than July 8, 2016 and have waived any default or event of default that
has arisen from such Specified Unaudited Financial Statements not being timely
delivered in accordance with the terms of the Existing 2018 Senior Notes
Indenture, the Existing 2020 Subordinated Notes Indenture and/or the New 2023
Subordinated Notes Indenture, as applicable, then the date of delivery of the
foregoing Specified Unaudited Financial Statements specified in clauses (i) and
(ii) above shall be extended to the earlier of (x) the date that is seven days
prior to the earliest date that failure to deliver the Specified Unaudited
Financial Statements under (or in respect of) the Existing 2018 Senior Notes,
the Existing 2020 Subordinated Notes and/or the New 2023 Subordinated Notes
would become an Event of Default under the relevant indenture (as described in
Section 6.01(3) of such indenture) and (y) August 18, 2016.


Notwithstanding anything to the contrary contained herein, to the extent that
the Specified Unaudited Financial Statements have not been delivered to the
Administrative Agents by May 15, 2016, then the Borrower shall deliver to the
Administrative Agents by no later than May 31, 2016 a preliminary unaudited
Consolidated balance sheet of the Borrower as of the end of the Fiscal Quarter
ended March 31, 2016 and related preliminary unaudited Consolidated statements
of profit and loss and cash flow for such Fiscal Year; it being agreed that the
Borrower makes no representation or warranty with respect any such preliminary
financial statements.”


3

--------------------------------------------------------------------------------

4.            Section 6.1(b) of the Credit Agreement is hereby amended by
replacing the “.” at the end thereof with the following proviso:


“ ; provided, however, with respect to the Fiscal Year ended December 31, 2015,
the foregoing audited financial statements (and related certification by the
Group Members’ Accountants) (such audited financial statements and related
certification for the Fiscal Year ended December 31, 2015 being herein referred
to as the “Specified Audited Financial Statements”) do not have to be delivered
by the Borrower to the Administrative Agents until the earliest of (i) June 30,
2016, (ii) May 16, 2016 unless the requisite percentage of holders of each of
the outstanding Existing 2020 Subordinated Notes and New 2023 Subordinated Notes
have, in each case, consented in writing to an extension for the delivery by the
Borrower of the Specified Audited Financial Statements pursuant to the
applicable indentures until no earlier than July 7, 2016 and, in each case, have
waived any default or event of default that has arisen from such Specified
Audited Financial Statements not being timely delivered in accordance with the
respective terms of the Existing 2020 Subordinated Notes Indenture and New 2023
Subordinated Notes Indenture (the “Notes Waiver”), (iii) to the extent that the
trustee for the Existing 2018 Senior Notes has delivered a notice to the
Borrower in accordance with the Existing 2018 Senior Notes Indenture relating to
the Borrower’s failure to timely deliver the Specified Audited Financial
Statements pursuant to the Existing 2018 Senior Notes Indenture (an “Existing
2018 Senior Notes Trustee Notice”), the date that is seven days prior to the
date that any default would become an event of default under the Existing 2018
Senior Notes Indenture as a result of the Borrower’s failure to timely deliver
such Specified Audited Financial Statements pursuant to the Existing 2018 Senior
Notes Indenture unless the requisite percentage of holders of the Existing 2018
Senior Notes have consented in writing to an extension for the delivery by the
Borrower of such Specified Audited Financial Statements pursuant to the Existing
2018 Senior Notes Indenture until no earlier than July 7, 2016 and have waived
any default or event of default that has arisen from such Specified Audited
Financial Statements not being timely delivered in accordance with the terms of
the Existing 2018 Senior Notes Indenture and (iv) the occurrence of any Event of
Default; and, provided further, however, if (x) the Borrower shall have paid to
the Administrative Agents on or prior to June 30, 2016, for the benefit of each
First Amendment Consenting Lender, the amount of each such Lender’s Extension
Fee (which fee shall not be required to be paid more than once under Sections
6.1(a) and 6.1(b)), (y) the requisite percentage of holders of each of the
outstanding Existing 2020 Subordinated Notes and New 2023 Subordinated Notes
have, in each case, consented in writing to an extension for the delivery of the
Specified Audited Financial Statements pursuant to the applicable indentures
until no earlier than July 8, 2016 and, in each case, have provided the Notes
Waiver and (z) to the extent that the trustee for the Existing 2018 Senior Notes
has delivered an Existing 2018 Senior Notes Notice, the requisite percentage of
holders of the Existing 2018 Senior Notes have consented in writing to an
extension for the delivery of such Specified Audited Financial Statements
pursuant to such Existing 2018 Senior Notes Indenture until no earlier than July
8, 2016 and have waived any default or event of default that has arisen from
such Specified Audited Financial Statements not being timely delivered in
accordance with the terms of the Existing 2018 Senior Notes Indenture, then the
date of delivery of the Specified Audited Financial Statements specified in
clauses (i), (ii) and (iii) above shall be extended to the earlier of (x) the
date that is seven days prior to the earliest date that failure to deliver the
Specified Audited Financial Statements under (or in respect of) the Existing
2018 Senior Notes, the Existing 2020 Subordinated Notes and/or the New 2023
Subordinated Notes would become an Event of Default under the relevant indenture
(as described in Section 6.01(3) of such indenture) and (y) August 18, 2016.”


4

--------------------------------------------------------------------------------

II.                  Limited Waiver.


Upon the satisfaction of the conditions precedent set forth in  Section III.5
hereof, and in reliance upon the representations and warranties of the Loan
Parties set forth in the Credit Agreement and in this First Amendment, the
Lenders hereby waive any Defaults and/or Events of Default that may have
occurred, is occurring or hereafter occur solely as a result of (i) the
Borrower’s failure to deliver the audited Consolidated financial statements for
the Fiscal Year ended December 31, 2015 pursuant to Section 6.1(b) of the Credit
Agreement by no later than 90 days after the end of such Fiscal Year, together
with the corresponding Compliance Certificate pursuant to Section 6.1(c) of the
Credit Agreement and the related information pursuant to Sections 6.1(d),
6.1(f), 6.1(g) and 6.1(h) of the Credit Agreement, (ii) any restatement of any
of the Borrower’s financial statements delivered to any Person prior to December
31, 2015 that may be required as a result of or in connection with the audit of
the Specified Audited Financial Statements as a result of the Borrower’s
incorrect application of revenue recognition principles for the years ended
December 31, 2013, 2014 and 2015 (and each of the quarters in those annual
periods) or (iii) any breach of any representation or warranty or affirmative
covenant as a result of any misstatement or inaccuracy in any certificate,
projection, management’s discussion and analysis, report, opinion or statement
(including any financial statement) delivered to any Person that is discovered
as part of or in connection with the audit of the Specified Audited Financial
Statements to the extent that such breach is due to the Borrower’s incorrect
application of revenue recognition principles for the years ended December 31,
2013, 2014 and 2015 (and each of the quarters in those annual periods) (the
Defaults and/or Events of Default referred to in preceding clauses (i), (ii) and
(iii), collectively, the “Specified Defaults”). The waiver contained in this
Section II is limited as specified herein and (i) shall only be relied upon and
used for the specific purpose set forth herein, (ii) shall not constitute nor be
deemed to constitute a waiver of (x) any other Default or Event of Default or
(y) any other term or condition of the Credit Agreement or the other Loan
Documents, (iii) shall not constitute nor be deemed to constitute a consent by
either Administrative Agent or the Lenders to anything other than the specific
purpose set forth herein and (iv) shall not constitute a custom or course of
dealing among the parties hereto.  The Borrower hereby acknowledges and agrees
that, notwithstanding anything contained in the Credit Agreement or any of the
other Loan Documents to the contrary, the failure by the Borrower to deliver (x)
audited Consolidated financial statements for the Fiscal Year ended December 31,
2015 pursuant to Section 6.1(b) of the Credit Agreement, as amended by this
First Amendment (the “Amended Credit Agreement”), together with the
corresponding Compliance Certificate pursuant to Section 6.1(c) of the Amended
Credit Agreement and the related information pursuant to Section 6.1(f) of the
Amended Credit Agreement on or before the respective deadlines set forth in the
provisos in Section 6.1(b) of the Amended Credit Agreement and (y) unaudited
Consolidated financial statements for the Fiscal Quarter ended March 31, 2016
pursuant to Section 6.1(a) of the Amended Credit Agreement, shall constitute (in
each case) an immediate Event of Default under the Credit Agreement without the
need for any further notice by either Administrative Agent or the expiration of
any additional grace periods.


5

--------------------------------------------------------------------------------

III.                Miscellaneous Provisions.


1.            Representations and Warranties.  To induce the Administrative
Agents and the Lenders to enter into this First Amendment, each Loan Party
represents and warrants to the Administrative Agents and the Lenders on and as
of the First Amendment Effective Date (as defined below) that:


(a)            The execution, delivery and performance by the Borrower and each
Guarantor of this First Amendment and the performance of the Amended Credit
Agreement, and the acknowledgment of this First Amendment by the other Loan
Parties signatory hereto: (i) are within each such Loan Party’s corporate or
similar powers and, at the time of execution thereof, have been duly authorized
by all necessary corporate and similar action, (ii) do not (A) contravene such
Loan Party’s Constituent Documents, (B) violate any Requirement of Law,
(C) conflict with, contravene, constitute a default or breach under, any
material Contractual Obligation of any Loan Party or any of their respective
Subsidiaries, other than those which could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, or
(D) result in the imposition of any Lien (other than a Permitted Lien) upon any
property of any Loan Party or any of their respective Subsidiaries and (iii) do
not require any Loan Party to obtain any Permit from, or make any filing with,
any Governmental Authority or obtain any consent from, or notice to, any Person,
other than (A) as has been obtained and made on or prior to the First Amendment
Effective Date and which remains in full force and effect on the First Amendment
Effective Date and (B) filings of (or relating to) the Loan Documents with the
SEC pursuant to the Borrower’s public disclosure obligations under applicable
United States federal securities laws and/or the rules of any securities
exchange on which the Borrower’s securities are listed, except where the failure
to obtain any such Permit, make any such filing or obtain any such consent could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.


(b)            This First Amendment has been duly executed and delivered by or
on behalf of the Borrower and acknowledged by each other Loan Party.


(c)            Each of this First Amendment and the Amended Credit Agreement is
the legal, valid and binding obligation of the Borrower and is enforceable
against the Borrower in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws affecting creditors’ rights generally or by
general equitable principles relating to enforceability.


(d)            No Default (other than the Specified Defaults) or Event of
Default has occurred and is continuing on the First Amendment Effective Date or
would occur after giving effect to this First Amendment.  Without limiting the
generality of the foregoing, the Borrower is in compliance with Section 5.1 of
the Credit Agreement in respect of its Fiscal Quarter ended December 31, 2015.


6

--------------------------------------------------------------------------------

(e)            No action, claim or proceeding is now pending or, to the
knowledge of any Loan Party, threatened against such Loan Party, at law, in
equity or otherwise, before any court, board, commission, agency or
instrumentality of any foreign, federal, state, or local government or of any
agency or subdivision thereof, or before any arbitrator or panel of arbitrators,
which (i) challenges any Loan Party’s right or power to enter into or perform
any of its obligations under this First Amendment, the Amended Credit Agreement
or any other Loan Document to which it is or will be, a party, or the validity
or enforceability of this First Amendment, the Amended Credit Agreement or any
other Loan Document or any action taken thereunder, or (ii) has a reasonable
risk of being determined adversely to such Loan Party and that, if so
determined, could reasonably be expected to have a Material Adverse Effect.


(f)            The representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the First Amendment Effective Date (it being understood
that (x) any representation or warranty that is qualified by materiality or
Material Adverse Effect shall be required to be true and correct in all respects
and (y) any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
(or all respects, as the case may be) as of such specified date).


2.            No Waivers/Consents/Amendments.  Except as expressly provided
herein, (a) the Credit Agreement and the other Loan Documents shall be
unmodified and shall continue to be in full force and effect in accordance with
their terms, and (b) this First Amendment shall not be deemed a waiver or
modification of any other term or condition of any Loan Document and shall not
be deemed to prejudice any right or rights which any Administrative Agent or any
Lender may now have or may have in the future under or in connection with any
Loan Document or any of the instruments or agreements referred to therein, as
the same may be amended from time to time. This First Amendment shall constitute
a “Loan Document” under and as defined in the Credit Agreement.


3.            Affirmation of Obligations.  Each of the Loan Parties hereby
acknowledges, agrees and affirms (a) its obligations under the Credit Agreement
and the other Loan Documents, including, without limitation, its guaranty
obligations under the Guaranty and Security Agreement, (b) that such guaranty
shall apply to the Obligations in accordance with the terms thereof, (c) the
grant of the security interest in all of its assets pursuant to the Loan
Documents and (d) that such liens and security interests created and granted are
valid and continuing and secure the Obligations in accordance with the terms
thereof, in each case after giving effect to this First Amendment.


4.            Costs and Expenses.  The Borrower hereby reconfirms its
obligations pursuant to Section 11.3(a) of the Credit Agreement and any
engagement letter relating to this First Amendment to pay and reimburse the
Administrative Agents (and their respective Affiliates) for all reasonable costs
and expenses (including, without limitation, reasonable fees of counsel)
incurred in connection with the negotiation, preparation, execution and delivery
of this First Amendment and all other documents and instruments delivered in
connection herewith.


7

--------------------------------------------------------------------------------

5.            Amendment Effectiveness.  This First Amendment shall become
effective on the date on which each of the following conditions shall have been
satisfied (the “First Amendment Effective Date”).


(a)            Amendment.  The Administrative Agents shall have received copies
of signature pages to this First Amendment, duly executed and delivered
(including by way of facsimile or other electronic transmission) by each
Administrative Agent, the Borrower, the Required Lenders, and acknowledged by
each of the other Loan Parties.


(b)            Payment of Fees, Costs and Expenses.  The Borrower shall have
paid, by wire transfer of immediately available funds:


(i)            to the Administrative Agents and their respective Affiliates, all
reasonable and documented costs, fees and expenses due and owing in connection
with this First Amendment and the other Loan Documents (to the extent required
to be paid under Section 11.3(a) of the Credit Agreement and any engagement
letter relating to this First Amendment);


(ii)            to the Applicable Administrative Agent, for the account of each
Lender that has delivered to the Applicable Administrative Agent (or its
counsel) an executed counterpart of this First Amendment on or prior to 4:00
p.m., New York City time, on April 21, 2016, a fee (collectively, the “ First
Amendment Fee”) in an amount equal to 0.125% of the sum of (i) the aggregate
principal amount of all Term Loans of such Lender outstanding on the First
Amendment Effective Date and (ii) the Revolving Credit Commitment of such Lender
as in effect on the First Amendment Effective Date; and


(iii)            to White & Case LLP, as counsel to the Administrative Agents,
all reasonable and documented fees and expenses of White & Case LLP in
connection with the Loan Documents and this First Amendment.


(c)            No Default; Representations and Warranties.  (i) No Default
(other than the Specified Defaults) or Event of Default shall have occurred and
be continuing or would occur after giving effect to this First Amendment and
(ii) the representations and warranties made by or on behalf of the Borrower and
each other Loan Party in this First Amendment, the Credit Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the First Amendment Effective Date (it being understood that (x) any
representation or warranty that is qualified by materiality or Material Adverse
Effect shall be required to be true and correct in all respects and (y) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects (or all
respects, as the case may be) as of such specified date).


(d)            Officer’s Certificate. The Borrower shall have delivered to the
Administrative Agents a certificate executed by a Responsible Officer of the
Borrower certifying that the conditions set forth in preceding clause (c) have
been satisfied as of the First Amendment Effective Date.


(e)            Unaudited Financial Statements. The Borrower shall have delivered
to the Administrative Agents a preliminary unaudited Consolidated balance sheet
of the Borrower as of the end of the Fiscal Year ended December 31, 2015 and
related unaudited Consolidated statements of profit and loss and cash flow for
such Fiscal Year; it being agreed that the Borrower makes no representation or
warranty with respect to any such preliminary financial statements.


8

--------------------------------------------------------------------------------

(f)            Corporate Chart; Intercompany Loan Balances. The Borrower shall
have delivered to the Administrative Agents the information pursuant to Sections
6.1(d) and 6.1(g) of the Credit Agreement in respect of the Fiscal Quarter ended
December 31, 2015.


6.            Governing Law.  This First Amendment, and the rights and
obligations of the parties hereto, shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.


7.            Counterparts.  This First Amendment may be executed by the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.






[SIGNATURE PAGES FOLLOW]


9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.
 

  ALERE INC.           
 
By:
/s/ James F. Hinrichs       Name:  James F. Hinrichs       Title:    Executive
Vice President and CFO          



 

 
GOLDMAN SACHS BANK USA, as B Term Loan
     Administrative Agent and Lender
         
 
By:
/s/ Gabriel Jacobson       Name:  Gabriel Jacobson       Title:    Authorized
Signatory          



 

 
HEALTHCARE FINANCIAL SOLUTIONS, LLC, as
     Pro Rata Administrative Agent, L/C Issuer and
     Lender
         
 
By:
/s/ Ivan Medarov       Name:  Ivan Medarov       Title:    Duly Authorized
Signatory          



 




 










 
[Signature Page to Alere First Amendment]

 

--------------------------------------------------------------------------------



 

      SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG ALERE INC., THE LENDERS PARTY THERETO, GOLDMAN
SACHS BANK USA, AS B TERM LOAN ADMINISTRATIVE AGENT, HEALTHCARE FINANCIAL
SOLUTIONS, LLC, AS PRO RATA ADMINISTRATIVE AGENT AND L/C ISSUER AND THE OTHER
PARTIES PARTY THERETO                 
[NAME OF LENDER]1 
         
 
By:
        Name:       Title:                     [By:          Name:       
Title:]2          

 







--------------------------------------------------------------------------------

1  Signature pages for Required Lenders on file with the Administrative Agents.
2 If second signature line is required.
 
[Signature Page to Alere First Amendment]
 
 

--------------------------------------------------------------------------------

 ACKNOWLEDGED AND AGREED:


ALERE CONNECT, LLC
ALERE HOLDCO, INC.
ALERE HOME MONITORING, INC.
ALERE INFORMATICS, INC.
ALERE INTERNATIONAL HOLDING CORP.
ALERE NORTH AMERICA, LLC
ALERE SAN DIEGO, INC.
ALERE SCARBOROUGH, INC.
ALERE TOXICOLOGY SERVICES, INC.
ALERE TOXICOLOGY, INC.
ALERE US HOLDINGS, LLC
AMEDITECH INC.
ATS LABORATORIES, INC.
AVEE LABORATORIES INC.
BIOSITE INCORPORATED
ESCREEN, INC.
GLOBAL ANALYTICAL DEVELOPMENT LLC
INNOVACON, INC.
INSTANT TECH SUBSIDIARY ACQUISITION INC.
INSTANT TECHNOLOGIES, INC.
IONIAN TECHNOLOGIES, LLC
LABORATORY SPECIALISTS OF AMERICA, INC.
PEMBROOKE OCCUPATIONAL HEALTH, INC.
QUALITY ASSURED SERVICES, INC.
REDWOOD TOXICOLOGY LABORATORY, INC.
RTL HOLDINGS, INC.
SELFCARE TECHNOLOGY, INC.
STANDING STONE, LLC
 

           
 
By:
/s/ Douglas J. Barry       Name: Douglas J. Barry       Title: Assistant
Secretary          

 

 [Signature Page to Alere First Amendment]



 

--------------------------------------------------------------------------------

 ACKNOWLEDGED AND AGREED:


FIRST CHECK DIAGNOSTICS, LLC
INVERNESS MEDICAL, LLC
SPDH, INC.
 

           
 
By:
/s/ Douglas J. Barry       Name: Douglas J. Barry       Title: Secretary        
 






[Signature Page to Alere First Amendment]


 